Citation Nr: 1243885	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  06-39 227	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a skin disorder, to include as a result of in-service exposure to herbicides.

5.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as a result of in-service exposure to asbestos.



REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to April 1970 and on active duty for training (ACDUTRA) from June 1983 to October 1983.  He also had service in the Army Reserves on various occasions between October 1973 and December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  That same month, the RO in Louisville, Kentucky, notified the Veteran of that determination.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Louisville, Kentucky.

Initially, the Board notes that the Veteran requested a hearing before a Veterans Law Judge, to be conducted via videoconference.  The Veteran's requested hearing was scheduled for January 2010.  However, in a December 2009 statement, the Veteran's representative indicated that the Veteran desired to cancel his scheduled hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2012).

In November 2010, the Board remanded the Veteran's appeal for further development.  After completion of the requested actions, the Appeals Management Center readjudicated the matters via a February 2012 Supplemental Statement of the Case and, upon denial, returned the case to the Board for further appellate review.  

The issues of entitlement to service connection right ear hearing loss; left ear hearing loss; and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's skin disorders were first shown many years after his active duty and have not been found by competent and credible evidence to be related in any way to such service, to include his in-service exposure to herbicides.

2.  The Veteran's COPD was first diagnosed many years after his active duty and has not been found by competent and credible evidence to be related in any way to such service, including his purported in-service exposure to asbestos.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by active service, nor may a skin disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

2.  COPD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

[The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the current appeal, the RO received the Veteran's service connection claims in January 2005.  In June 2005 and May 2009, the RO sent to him letters notifying him of the evidence required to substantiate his claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  

Although the June 2005 letter did not include the notice elements required by Dingess, supra, the May 2009 notification letter contained the notice elements required by Dingess for how VA determines disability ratings and effective dates.  The Veteran's claim was thereafter readjudicated several times.  Thus, any error with respect to the timing of notice on those elements was effectively cured in this case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the June 2005 and May 2009 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs); VA outpatient treatment records, VA examination reports, private treatment records, records from the Social Security Administration, and statements in support of his claim.  The Veteran elected to withdraw his request for a hearing in his case.  

Further, in January 2011, the Veteran was afforded a VA examination in connection with his claims for service connection for COPD and a skin disorder.  According to the examination report, the examiner reviewed the claims folder and considered the lay contentions of the Veteran, as well as the private medical evidence and VA treatment records contained in the claims folder, before expressing opinions regarding the likelihood that the Veteran's COPD and/or a skin disorder was attributable to service.  The Board finds that the VA examiner provided the opinions requested by the Board in its November 2010 Remand and that each opinion expressed is supported by an adequate rational and is consistent with the evidence of record.   Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

Further, certain diseases are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.309(e) (2012).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2012).).

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  

A.  Skin Condition

The Veteran seeks service connection for a skin disorder, which he attributes to his exposure to herbicides in service.  As noted in the Board's November 2010 Remand, the Veteran's presumed exposure to herbicides in service in conceded based on his service Vietnam.  See 38 C.F.R. § 3.307(a)(6)(i)

A review of the Veteran's STRs shows multiple notations of dermatological treatment for irritated skin and rashes.  Specifically, in December 1964, the Veteran was noted to have acne vulgaris.  In February 1968, he complained of skin irritation and a penile pimple.  In March 1968, he presented with complaints of a rash in his groin area; no rash was noted on examination.  In July 1968, the Veteran sought treatment for a rash on the left side of his neck.  A diagnosis of possible contact dermatitis was made.  On examination in October 1980, the Veteran denied having any skin diseases and his skin was clinically evaluated as normal.  The report of an April 1983 ACDUTRA examination fails to reveal any evidence of rashes.  A July 1983 clinic note indicates that the Veteran was status post irrigation and drainage of a pilonidal cyst.  The Veteran again denied a history of skin diseases on a February 1987 report of medical history, although he did note having a boil removed in 1984.  His skin was clinically evaluated as normal at that time.  

The Veteran's post-service treatment records show treatment for lesions on the legs and penis.  In August 2005, he complained of a lesion on the legs since being bitten by an insect a few months prior.  The lesion was noted to be consistent with hematomas.  In December 2006, the Veteran presented for follow-up for pruritus with lesions on legs and penis.  The source of the pruritus was noted to be unknown.  An above-the-waist examination revealed a large linear keloid scar with bulbous protrusions on the left side of his neck; right and left pretibium with a few well demarcated hyperpigmented patches consistent with pipa; and left lateral pretibium with hyperkeratotic scaly non-erythematous non-injurated plaque.  A January 2006 dermatology consultation note indicated dermatitis, unresponsive to desonide cream.  The assessment at that time was lichenoid dermatitis, lichen planus versus psoriasis, and a flesh colored plaque on ventral glans of penis.  In April 2006, the Veteran reported having been bitten by a spider.  His skin was noted to be flat and dry, with no discoloration.  

The Veteran was afforded a VA skin examination in January 2011, during which he was diagnosed as having seborrhoeic dermatitis; eczema/dermatitis on anterior aspect of legs; history of acne vulgaris; and history of right buttock pilonidal cyst, resolved.  The examiner reviewed the evidence of record, to include specifically the treatment for skin-related conditions in and after service, and opined against an association between any presently diagnosed skin disorder and service, to include the Veteran's presumed herbicide exposure.  As rationale for his opinion, the examiner noted that the Veteran himself did not have a specific complaint of a skin disorder existing since service, but rather, had multiple vague skin complaints.  The examiner also noted that the Veteran was similarly non-specific in identifying the condition for which he was seeking service connection, noting that he had filed a generic claim of service connection for a "skin disorder."  The examiner further indicated that the Veteran's right buttock pilonidal cyst had completely resolved after drainage.  

The examiner also found that the Veteran's seborrhoeic dermatitis; eczema/dermatitis; right buttock pilonidal cyst were completely unrelated to the Veteran's presumed exposure to Agency Orange.  Regarding the Veteran's history of acne vulgaris, the examiner noted that acne vulgaris does not constitute a diagnosis of chlorance, which is a condition associated with exposure to Agent Orange.  The examiner noted that the Veteran had never been diagnosed as having chloracne or porphyria cutanea tarda, also associated with exposure to Agent Orange.  
Upon review of the evidence of record, the Board finds that the service connection for a currently diagnosed skin disorder, to include as a result of herbicide exposure, is not warranted.  In this regard, the Board finds probative the VA examiner's January 2011 negative nexus opinion.  The Board is persuaded by the examiner's explanation because of his expertise and because the record is consistent with the explanation.  Notably, the examiner found that, while the Veteran had been treated for a variety of skin disorders in and since service, the evidence failed to establish continuity of symptoms or treatment for a specific skin disorder, to include any disorder first noted in service.  

Moreover, a review of the Veteran's Reserve duty records shows that he denied the presence of any skin disorder on multiple reports of medical history, which evidence also weighs against a finding of continuity of symptomatology since service.  Even the Veteran himself has not indicated the presence of any specific skin disorder since service.  Accordingly, the Board finds there to be no basis upon which to establish service connection for a skin disability, as directly related to service.  This is so because a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  Also, as discussed above, the evidence fails to support the grant of service connection based on a continuity of pertinent symptomatology since active duty, as the evidence fails to show that the Veteran has suffered from any specific skin disorder since service.  See Savage, supra.

Further, while the Veteran believes that his currently diagnosed skin disorders may be related to his presumed in-service herbicide exposure, the Board finds the medical evidence of record to be more probative on the issue of nexus.  In this regard, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the VA examiner opined against an association between any skin disability and herbicide exposure, noting that the Veteran had never been diagnosed as having one of the skin disabilities presumed to be associated with Agency Orange exposure, that his pilonidal cyst had completely resolved, and that his seborrhoeic dermatitis and eczema/dermatitis were completely unrelated to Agent Orange exposure.  In this regard, the Board notes that, under 38 U.S.C.A. § 1116(b)(3), an association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against such an association.  Thus, while the Veteran has proffered his belief that his skin disorders are due to Agent Orange exposure, he has submitted no evidence, other than his own lay assertion, indicating any such association.  As the Veteran has produced no medical or scientific evidence of equal or greater weight than the VA examiner's negative opinion, the Board finds that there is insufficient evidence for him to prevail on this theory of his claim.  

Accordingly, because the preponderance of the evidence is against the Veteran's claim, service connection for a skin disorder, to include as a result of exposure to herbicides, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2012).

B.  COPD

On his initial application for VA disability compensation benefits, the Veteran indicated his desire to seek service connection for "asbestos exposure."  In appealing the RO's denial of that claim, the Veteran indicated that he was seeking service connection for a disability related to shortness of breath, as a result of in-service exposure to asbestos.  A review of the record shows that the Veteran has a current diagnosis of COPD.  The Board has thus characterized the Veteran's claim of service connection as set forth on the title page of this decision.  

A review of the Veteran's STRs shows that he was treated in service for a variety of respiratory conditions.  In April 1964, he was noted to have a sore throat, and, in September 1964, he was noted to have an upper respiratory tract infection.  He was twice treated for pharyngitis, as well as for a cold, in 1966.  He sustained another upper respiratory tract infection in May 1967 and, in June 1967, was diagnosed as having bronchitis.  The Veteran again received treatment related to an upper respiratory tract infection in February 1970.  On the March 1970 report of medical history, the Veteran denied asthma, a chronic cough, or shortness of breath.  His lungs and chest were clinically evaluated as normal at that time.  It was noted that the Veteran had been a welder in service.

Review of the Veteran's Reserve service records shows that, in October 1980, his lungs and chest were clinically evaluated as normal.  He denied any respiratory symptoms on the accompanying report of medical history.  Similar findings were made in April 1983.  On a February 1987 report of medical history, the Veteran endorsed having chronic or frequent colds.  No clinical lung abnormalities were noted.  An August 1988 clinic note indicated a several year history of emphysema.  On a March 1991 report of medical history, the Veteran indicated shortness of breath.

The Veteran's post-service treatment records contain a private pulmonary consultation dated in July 2004, which notes a history of tuberculosis.  At that time, the Veteran reported smoking one pack of cigarettes a day for the past 30 years.  He denied a history of asbestos exposure.  In November 2004, the Veteran presented with complaints of shortness of breath.  Chest X-rays showed borderline cardiomegaly and chronic COPD changes, with flattening of the diaphragms.  Upon examination, he was noted to have inspiratory and expiratory wheezing.  The Veteran reported that he used to be a heavy smoker, but had recently quit.  The impression was chest pain with shortness of breath, most likely unstable angina, and acute exacerbation of COPD.  He was again seen in December 2004 for follow-up post hospitalization for chest pain.  At that time, it was noted that the Veteran had had tuberculosis one year prior, a long-standing history of smoking, and a family history of lung disease.  Pulmonary function tests revealed moderated obstructive lung disease with diminished diffusion capacity.

A February 2005 VA pulmonary consultation note contained an assessment of COPD.  It was noted that the Veteran was a former smoker.  The Veteran was afforded a VA respiratory examination in January 2011.  The examiner reviewed the record, noting that a March 2010 pulmonary function test indicated severe obstruction and that chest X-rays taken in June 2010 were negative for active cardiopulmonary disease.  During the examination, the Veteran reported having difficulty breathing beginning in 2004.  He asserted his belief that his COPD was related to military service because he had respiratory problems in service.  The Veteran reported bronchitis flare-ups, noting three in the past year.  He also reported smoking 2 packs of cigarettes per day from 1964 to 2004.  

Upon review of the evidence of record and examination of the Veteran, the VA examiner opined that the Veteran's COPD was not the direct result of disease or injury in service.  The examiner also determined that the Veteran's COPD was not consistent with any exposure to asbestos.  Specifically, the examiner found that the Veteran's COPD was not related to the single incident of bronchitis in service, as that acute bronchitis episode had resolved itself during military service.  The examiner noted that the Veteran required no follow-up for the episode during service and that, at the time of separation, no lung abnormalities were noted.  Rather, the examiner found the Veteran's COPD to be a chronic condition secondary to tobacco use, noting that the Veteran had smoked for 40 years.  Regarding whether the Veteran's COPD could be related to in-service asbestos exposure, the examiner noted that there was no evidence to support a finding that the Veteran was indeed exposed to asbestos in service and further indicated that COPD is a separate diagnosis from asbestos-related lung pathology.  The examiner also found that the November 2004 chest X-rays did not support a diagnosis of asbestos-related lung pathology.

In view of the findings on examination in January 2011, which are uncontradicted in the record, the Board finds that service connection for COPD must be denied.  While the Veteran's STRs note treatment for various respiratory conditions, to include bronchitis, the VA examiner considered this evidence but found that any respiratory disorder in service, to specifically include bronchitis, was acute and transitory and had resolved prior to the Veteran's discharge from service.  The examiner's opinion in this regard is supported by the Veteran's Reserve service records, which contain no evidence of respiratory problems until February 1987 when the Veteran endorsed having chronic or frequent colds.  An August 1988 clinic note indicated only a several year history of emphysema, and it was not until March 1991 that the Veteran reported having shortness of breath.  Furthermore, the examiner provided an etiology for the Veteran's COPD, indicating that the Veteran's COPD had resulted from his 40 years of tobacco use.  The Board is persuaded by the examiner's explanation because of his expertise and because the record is consistent with the explanation.  

The examiner also considered whether the Veteran's COPD was a consequence of any in-service asbestos exposure, but found that there was no evidence to support such an association.  Notably, the VA examiner found no evidence of in-service exposure to asbestos.  In this regard, the Board notes that, in its November 2010 Remand, it was indicated that the evidence showed that the Veteran worked as a welder while stationed in Europe and the Republic of Vietnam, which was not an occupation normally associated with probable asbestos exposure.   The Board recognized, however, that it was not inconceivable that the Veteran worked in close proximity of asbestos while working as a welder.  To the extent that the VA examiner's opinion regarding in-service asbestos exposure is contrary to findings made in the Board's prior Remand, that error has no bearing on the outcome of this claim, as the VA examiner also found that the November 2004 chest X-rays did not support a diagnosis of asbestos-related lung pathology.  In other words, the VA examiner concluded that the objective medical evidence failed to indicate any asbestos-related lung disorder.  Thus, regardless of whether the Veteran was in fact exposed to even a minimal level of asbestos in service, the evidence of record fails to indicate any resulting lung pathology.  Moreover, the VA examiner found that the Veteran's COPD was not consistent with asbestos exposure.  

The competent and credible evidence of record does not otherwise associate the Veteran's COPD to his active duty.  Significantly, no medical professional has provided a positive opinion as to such.  In fact, the January 2011 VA examiner concluded that the Veteran's COPD was caused by his smoking history.  In this regard, the Board notes that, according to the Veteran's reported history, he began smoking in 1964, which is the year that he entered service.  For claims filed after June 9, 1998, as here, special provisions in the law relating to claims based upon the effects of the use of tobacco products during service provide that, notwithstanding any other provisions of law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.330 (2012).  Thus, there is no basis in law for granting service connection for any disability due to his tobacco use during his service.  As discussed above, the evidence also fails to support the grant of service connection based on a continuity of pertinent symptomatology since active duty.  Savage, supra; Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, because the preponderance of the evidence is against the Veteran's claim, service connection for COPD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.


ORDER


Entitlement to service connection for a skin disorder, to include as a result of in-service exposure to herbicides, is denied.

Entitlement to service connection for COPD, to include as a result of in-service exposure to asbestos, is denied.


REMAND

In its November 2010 Remand, the Board noted that service records showed evidence of a right ear hearing loss on service entrance, that the Veteran's October 1980 Army Reserve enlistment audiogram showed evidence of a right ear hearing loss, and that a 1983 audiogram showed evidence of bilateral hearing loss.  The Board thus remanded the Veteran's claims of service connection for right and left ear hearing loss for the agency of original jurisdiction (AOJ) to obtain a VA medical examination and opinion that addressed whether the Veteran's right ear hearing loss clearly and unmistakably preexisted service and, if so, whether it permanently increased in severity during his active military service, or, if not, whether it was at least as likely as not that his right ear hearing loss was directly related to his military service.  The examiner was also requested to provide an opinion as to whether it was at least as likely as not that the Veteran's left ear hearing loss was directly related to his active service.  As to the opinions regarding direct service connection, the examiner was directed to consider the evidence of treatment for hearing loss during periods of active and ACDUTRA service.  The examiner was instructed to provide a complete rationale for all opinions expressed.  

The Veteran underwent a VA examination in January 2011.  This examination was conducted by the VA examiner who had previously examined the Veteran in September 2009.  The examiner noted that the Veteran's March 1964 enlistment audiogram revealed right ear hearing within normal limits at 500 to 4000 Hertz and a mild hearing loss at 6000 Hertz.  Left ear hearing was noted to be within normal limits at 500 to 6000 Hertz.  The examiner indicated that the Veteran's March 1970 separation audiogram revealed hearing within normal limits at 500 to 4000 Hertz, bilaterally.  The examiner then opined that the Veteran's right and left ear hearing loss was not caused by, permanently increased in severity, otherwise directly related, or aggravated by his active military service.  As rationale for that opinion, the examiner stated that the Veteran's hearing thresholds were within normal limits at 500 to 4000 Hertz at entrance to and separation from service.  

Unfortunately, the Board finds that the Veteran's claims of service connection for right and left ear hearing loss must again be remanded as the examiner's January 2011 opinion is not fully compliant with the terms of the Board's earlier Remand nor supported by an adequate rationale.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  Notably, the examiner failed to address the evidence of hearing loss during periods of ACDUTRA as a Reservist or comment on the significance of mild right-ear hearing loss at 6000 Hertz, as noted on the March 1964 audiogram.  Further, it appears as though the VA audiologist's negative nexus opinion was based solely on the fact that the Veteran did not demonstrate hearing loss upon discharge from service.  The Board notes, however, that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011); see Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Accordingly, given the fact the VA audiologist failed to specifically address whether the Veteran's March 1964 audiogram noting a 40 decibel auditory threshold when converted to ISO units at 6000 Hertz demonstrated right-ear hearing loss prior to service, and failed to discuss the audiometric testing data conducted as part of the Veteran's Reserve duty service or to discuss why delayed onset hearing loss might weigh against a finding that such hearing loss was related to service, the VA audiologist's opinion is incomplete and not supported by an adequate rationale and another remand is required.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Stegall, supra; 38 C.F.R. § 4.2 (2012) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  

The Board also finds it necessary to remand the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, for a new VA examination and opinion.  Notably, in its November 2010 Remand, the Board pointed out that the Veteran's alleged stressors included combat involvement, including exposure to blasts and enemy fire during his service in Vietnam, to specifically include working as support for the 3rd Marine Division and the 101st Airborne Division delivering ammunition, equipment repairs, as a gunner, and recovering human body parts after fire fights.  With respect to the alleged stressors, the Board found that the Veteran had "service in a location that would involve 'hostile military or terrorist activity'" and that his claimed stressors were consistent with the places, types, and circumstances of his service.  The Board thus determined that the Veteran's lay testimony alone was sufficient to establish the occurrence of the claimed in-service stressors in this case and the matter was remanded for a VA examination to determined whether the Veteran had PTSD or any other diagnosed psychiatric disorder etiologically related to service.  In this regard, the Board pointed out that a review of the evidence of record showed consistent post-service treatment for symptoms of a psychological disability, to include depression, anger, anxiety, suicidal ideation, as well as positive screenings for depression and PTSD and December 2007 and July and September 2009 diagnoses of depression and depressive disorder.  The Board thus directed that, as part of the examination to be afforded on Remand, all necessary special studies or tests including psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory (MMPI) were to be accomplished.  

The Veteran was afforded a VA psychiatric examination in December 2010.  Notably, no psychiatric testing was undertaken.  While the examiner indicated that "none [was] deemed necessary," he did not state why he drew such a conclusion.  As to diagnoses, the examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner specifically stated that the in-service stressor claimed by the Veteran was not related to his fear of hostile military or terrorist activity and was not adequate to support a diagnosis of PTSD.  In this regard, the Board notes that during the examination, the Veteran related that the man who bunked next to him got a "Dear John" letter and committed suicide by shooting himself in the head.  The Veteran also mentioned the deaths of his two brothers.  The examiner made no mention, however, of the Veteran's conceded in-service stressors, as discussed in the Board's November 2010 Remand, nor considered whether those stressors were sufficient to support a diagnosis of PTSD.  Although the Veteran did not relate the stressors cited in the Board's November 2010 Remand to the examiner during the December 2010 examination, the examiner was instructed to review the claims folder, which included a copy of the Board's November 2010 Remand, prior to examination of the Veteran.  

As the Board previously conceded the Veteran's alleged in-service stressors of exposure to blasts and enemy fire during his service in Vietnam, to specifically include working as support for the 3rd Marine Division and the 101st Airborne Division delivering ammunition, equipment repairs, as a gunner, and recovering human body parts after fire fights, and because the VA examiner did not consider these stressors in rendering his opinion concerning whether the Veteran indeed has PTSD, the Board finds that the December 2010 VA examination is inadequate for evaluation purposes, as it is not based on all relevant evidence.  See Stefl, supra (stating that it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion).  Accordingly, the matter must be remanded for a new VA examination that takes into account all reported stressors.  Moreover, given that the evidence of record contains a positive PTSD screen, the Board finds that on remand, psychiatric testing must be undertaken.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Issue to the Veteran a VCAA notice pertaining pertaining to the claim for service connection for right ear hearing loss.  

2.  Schedule the Veteran for a VA audiology examination to evaluate his claims of service connection for right- and left-ear hearing loss.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist and the results of any testing must be included in the examination report.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  

The audiologist should review all of the service department records pertaining to the Veteran's hearing, and any post-service records contained in the claims folder, and, after considering the pertinent information in the record in its entirety, the VA examiner should provide opinions with respect to the following questions:

a) did the Veteran have right ear hearing loss that pre-existed service?  If yes, the audiologist must cite to the evidence of record to support that conclusion.  The audiologist is requested to specifically comment on the notation of mild hearing loss at 6000 hertz, as recorded in the previous VA examination report, and provide an opinion as to whether the March 1964 audiogram noting a 40 decibel auditory threshold when converted to ISO units at 6000 Hertz demonstrated right ear hearing loss.

b) if the examiner finds that right ear hearing loss pre-existed service, can it be concluded that there was an increase in loss of acuity during military service beyond the natural progression of the disease?

c) if the audiologist finds that right ear hearing loss did not pre-exist service, is it at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's current right ear loss hearing loss had its onset in service or is otherwise related to his military service, to include any period of active duty, ACDUTRA or inactive duty training.  In so concluding, the audiologist must address the evidence showing hearing loss during periods of active and ACDUTRA service.

d)  is it at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran's current left ear loss hearing loss had its onset in service or is otherwise related to his military service, to include any period of active duty, ACDUTRA or inactive duty training.  In so concluding, the audiologist must address the evidence of showing hearing loss during periods of active and ACDUTRA service.

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also comment on the impact of any post-service noise exposure on the Veteran's current hearing loss disability.  

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion.  The audiologist should also discuss the significance of any post-service noise exposure on the Veteran's current disabilities

If the audiologist feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required). 

3.  Also, schedule the Veteran for a VA examination in connection with his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the evaluation report.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner is directed to comment on the positive PTSD screen, as contained in the VA treatment records and indicate whether it is sufficient to support a diagnosis of PTSD.

The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically address whether the identified stressors are adequate to support a diagnosis of PTSD and whether his symptoms are related to any identified stressor.  As previously conceded, the Veteran's stressors include combat involvement, including exposure to blasts and enemy fire during his service in Vietnam, to specifically include working as support for the 3rd Marine Division and the 101st Airborne Division delivering ammunition, repairing equipment, working as a gunner, and recovering human body parts after fire fights.  The examiner must address these stressors as part of the examination afforded on remand.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to the medical probabilities that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  The examiner should consider the Veteran's diagnoses of depression, as recorded in VA treatment records.

A full and complete rationale for all opinions expressed is required.  Regardless of whether the examiner's opinion is favorable or negative as to any requested opinion, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  The examiner must consider and discuss the Veteran's lay statements regarding the circumstances of service, and onset and continuity of symptoms related to his claimed disabilities.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required). 

4.  Then, readjudicate the remaining issues of on appeal-service connection for right ear hearing loss; left ear hearing loss; and an acquired psychiatric disorder, to include PTSD.  If any of them are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded appropriate time to respond.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


